[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                               October 21, 2008
                                 No. 08-10143                 THOMAS K. KAHN
                             Non-Argument Calendar                 CLERK
                           ________________________

                    D. C. Docket No. 05-02133-CV-T-17-TBM

DAVID ARMANDO BUTLER,



                                                              Petitioner-Appellant,

                                      versus

WALTER A. MCNEIL,
BILL MCCOLLUM, Attorney
General of the State of Florida,


                                                           Respondents-Appellees.


                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________
                               (October 21, 2008)


Before TJOFLAT, CARNES and WILSON, Circuit Judges.
PER CURIAM:

       David Armando Butler, a Florida state prisoner proceeding pro se, appeals

the district court’s denial of his pro se habeas corpus petition filed pursuant to 28

U.S.C. § 2254. We granted Butler’s application for a certificate of appealability

(“COA”) for the following issue:

       Whether, in light of Clisby v. Jones, 960 F.2d 925, 936 (11th Cir.
       1992) (en banc), the district court failed to address Butler’s claim that
       the prosecution withheld exculpatory evidence in the form of an
       officer’s report that Butler had confessed, in violation of Brady v.
       Maryland, 373 U.S. 83, 87, 83 S.Ct. 1194, 1197, 10 L.Ed.2d 215
       (1963).

The scope of our review is limited to this issue. See Murray v. United States, 145

F.3d 1249, 1250-51 (11th Cir. 1998) (addressing a § 2255 motion).

       In Clisby, out of “deep concern over the piecemeal litigation of federal

habeas petitions filed by state prisoners,” we exercised our supervisory authority,

and instructed district courts “to resolve all claims for relief raised in a petition for

writ habeas corpus, pursuant to 28 U.S.C. § 2254, regardless of whether habeas

relief is granted or denied.” 960 F.2d at 935-36. “A claim for relief” is “any

allegation of a constitutional violation.” Id. at 936. “[A]n allegation of one

constitutional violation and an allegation of another constitutional violation

constitute two distinct claims for relief, even if both allegations arise from the same

alleged set of operative facts.” Id. When a district court fails to address all of the

                                             2
claims in a habeas petition, we “vacate the district court’s judgment without

prejudice and remand the case for consideration of all remaining claims . . . .” Id.

at 938.

      In the case at hand, the district court apparently overlooked our ruling in

Clisby by failing to address all of the claims asserted in Butler’s § 2254 petition.

The record reveals, and the state concedes, that the district court failed to resolve

Butler’s claim that the prosecution violated Brady by withholding a police report

stating that Butler had confessed.

      VACATED AND REMANDED.




                                           3